Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 1of9

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF LOUISIANA

BATON ROUGE DIVISION
REBECCA ROGERS * CIVIL ACTION NO.
V. " JUDGE
COCA COLA BOTTLING COMPANY * MAGISTRATE
UNITED, INC JURY DEMAND
COMPLAINT

NOW INTO COURT, through undersigned counsel, comes REBECCA ROGERS,
(“Plaintiff”), who respectfully represents the following:
I. JURISDICTION
1. This is an action for declaratory, injunctive and monetary relief in violation of the Family
and Medical Leave Act (“FMLA”), codified at 29 U.S.C. Section 2601 et. seq.,
Americans with Disabilities Act, codified at 42 U.S.C. Sections 12101 et. seq., and Title
VII of the Civil Rights Act of 1964, as Amended in 1991, codified at 42 U.S.C. 2000 et.
seq. Jurisdiction is based on 29 U.S.C. Section 2617(a)(2), 42 U.S.C. Section 12117, 42
U.S.C. Sections 2000e-2 and 2000e-3, and 28 U.S.C. Section 1331. Pursuant to 28 U.S.C.
Section 1367, Plaintiff further invokes the supplemental jurisdiction of this Court to hear
and decide claims arising under state law.
Il. PARTIES
2. Plaintiff, REBECCA ROGERS, is an adult female and a resident of State of Louisiana
currently residing in Baton Rouge, Louisiana.

3. Made Defendant in this action is:
10.

Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 2 of9

COCA COLA BOTTLING COMPANY UNITED, INC (“Defendant”), a corporation
doing business in the state of Louisiana who may be served through its registered agent:
CT Corporation System at 3867 Plaza Tower Dr., Baton Rouge, LA 70816. At all times
referred to in this Complaint, Defendant was engaged in an industry affecting commerce.
Defendant was Plaintiffs “employer” within the meaning of 29 U.S.C. Section 2611(4)
and 42 U.S.C. Section 12101 et. seq. and applicable state law.
Il. VENUE

Venue lies in this Court as the unlawful employment practices and other actions made the
basis of this suit occurred within the Western District of Louisiana.

IV. FACTUAL ALLEGATIONS
Plaintiff was employed with Defendant since March 27, 2006, in the position of Director
of Human Resources of the Gulf Coast Region. At the time of her constructive discharge,
Plaintiff was serving in the position of the Director of Learning and Organizational
Development in.
On April 1, 2018, Defendant promoted Gianetta Jones (“Ms. Jones”) to the position of
Vice President of Human Resources.
In August 2018, Plaintiff went to the doctor with tremendous pain in her left shoulder.
Doctor confirmed that Plaintiff needed rotator cuff surgery and it was scheduled for
November 14, 2018. Plaintiff requested FMLA leave on November 13, 2018.
Additionally, on April 25, 2018, Plaintiff let Ms. Jones know that she had an appointment
with her oncologist for blood work.

On September 4, 2018, Plaintiff met with Ms. Jones, and her supervisor, Hafiz
11.

12.

13.

14.

15.

16.

17,

Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 3of9

Chandiwala, to discuss departmental goals for next year.

During that meeting, Plaintiff was told that an anonymous call had been received about
her and that HR was investigating it. Plaintiff was never told when she made this
complaint or when the complaint had been made. The timing of the same, however, was
withing days of her notifying Defendant of her disability and of her need for leave under
the FMLA.

On October 29, 2018, Plaintiff received a call from the Corporate HR Director, Janice
Lewis (“Ms. Lewis”), who reminded Plaintiff, that she attended the October 23, 2018,
staff meeting and that medical claims were discussed.

Ms. Lewis asked Plaintiff to develop training content for the recruiters to screen for
medical claims. Ms. Lewis said that sick people are coming to Coca-Cola just to get on
their health insurance plan.

Ms. Lewis also asked that the team under Plaintiffs supervision develop training material
for all recruiters, so that they could identify applicants who inadvertently mentioned their
medical condition during the interview.

In early November, 2018, Plaintiff received a call from Ms. Jones stating that the
investigation of the “anonymous complaint” was complete and asking Plaintiff to come to
her office on November 6, 2018.

During that meeting, Ms. Jones presented Plaintiff with a completed Performance
Improvement Plan (“PIP”), stating that Plaintiff had made an inappropriate comment a
few years ago and, and was, thus, now being disciplined for the same.

Punitive consequences of a PIP included forfeiting of future salary increases, bonuses,
18.

19,

20.

al;

22.

23.

Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 4 of 9

and tuition assistance.

Ms. Jones also added a few additional tasks to Plaintiff's responsibilities and set
deadlines for their completion on December 14, 2018, December 21, 2018, and January
4, 2019.

Plaintiff told Ms. Jones that she disagreed with being placed on a PIP and further stated
that she believed this action was in retaliation for her taking protected FMLA leave and
filing medical claims for her disability. Plaintiff further notified Ms. Jones that she
opposed this and other discriminatory practices.

Ms. Jones knew for months that Plaintiff was having a surgery the following week and
would be unable to work. The deadlines Ms. Jones imposed to complete the tasks were
unreasonable since Plaintiff would be out on FMLA leave until at least the end of
December, 2018.

Ms. Jones responded to Plaintiff's complaint regarding her own disability by stating, “I
don’t care about your shoulder surgery, we are looking for big stuff ... like cancer.”
Plaintiff replied, “like Mike Duchrow?” Mr. Duchrow was the plant manager at Coca-
Cola United in Baton Rouge, who had cancer. His employment was terminated in 2018,
while he was undergoing chemotherapy. Before he passed away, Mr. Duchrow told
Plaintiff that the company allegedly received an anonymous phone call about him as well.
He died about six months after his employment was terminated. Plaintiff used this
example to show the pattern of despicable and illegal behavior of Defendant regarding
disability discrimination.

On January 14, 2019, Plaintiff returned from FMLA. Immediately, she began
24.

25.

26.

27.

28.

Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 5of9

experiencing retaliation, which retaliation includes, but not limited to increased scrutiny
of her work, and having to obtain permission from her manager do perform tasks she had
previously performed as part of her duties.
Additionally, Plaintiff was discriminated against based on her gender, as she was
disciplined for the same conduct that her similarly situated male comparators routinely
engaged in, and for which they were not disciplined for.
On March 13, 2019 Plaintiff tendered a letter of constructive discharge because her
working conditions had become so intolerable that no reasonable person could be
expected to work in such environment. Her last day of work was March 29, 2019.
Plaintiff was replaced by a male employee, Mr. Mike Dupre, with less experience than
her.
V. CAUSE OF ACTION

The actions and conduct of Defendant set forth herein constitute interference, restraint or
denial of Plaintiff's rights under the FMLA in violation of 29 U.S.C. §2615 in the
following non-exclusive particulars:

(a) interfering with or restraining FMLA protected leave;

(b) Failing to reinstate Plaintiff following the FMLA leave;

(c) Retaliating against Plaintiff for requesting leave due under the FMLA; and

(d) Retaliating against Plaintiff as a result of her leave under FMLA
The actions and conduct of Defendant set forth herein constitutes retaliation for opposing
discrimination due to disability, for her own disability and/or being regarded as disabled

in violation of 42 U.S.C. Section 12101 et. seq. and La.R.S. 23:321.
29,

30.

31.

32.

33.

Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 6 of 9

The actions, conduct, and practices of Defendant complained of herein constitute
purposeful discrimination against Plaintiff based upon her gender and/or retaliation for
opposition to discrimination in violation of 42 U.S.C. 2000e-2 and 2000e-3, and La. R.S.
23:301 et. seq., and La R.S. 51:2256.
The actions and conduct of Defendant set forth herein violate La.R.S. 23:927 et. seq.
The Defendant’s actions complained of herein were performed with malice or reckless
indifference to and in knowing violation or reckless disregard of Plaintiffs federally-
protected rights and caused Plaintiff emotional distress.
As a result of the actions taken by Defendant, Plaintiff has suffered tremendous anxiety,
mental anguish, mental suffering, humiliation and embarrassment. The damage done to
Plaintiff's reputation as an employee has been enormous, and Plaintiff has suffered both
economic and emotional distress because of Defendant’s conduct.
The conduct of Defendant complained of herein, directly and/or proximately caused
Plaintiff to suffer severe and painful injuries and damages which presently include, but
are not limited to:

a. Severe emotional distress, mental anguish, embarrassment, humiliation;

b. physical pain and suffering;

c. past medical expenses;

d. future medical expenses;

e. loss of enjoyment of life;

f. loss of earnings and/or earning capacity; and
Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 7 of 9

g. all other elements of damages and injuries, as may be shown at the trial of this
matter.
VI. JURY TRIAL DEMANDED
34. Plaintiff demands a trial by jury as to all matters permitted by law.
VU. RELIEF

WHEREFORE, PLAINTIFF PRAYS:

(A) _ that the Court declare the employment practices of which complaint is made to be
in violation of 29 U.S.C. Sections 2601 et. seq., 42 U.S.C. Sections 12101 et. seg., 42 U.S.C.
Sections 2000e-2 and 2000e-3, La.R.S. 23:301 et. seg., La.R.S. 51:2256, La.R.S. 23:321, La.R.S.
23:967, and otherwise inculpatory and illegal;

(B) _ that the Court order Defendant to pay front pay and lost future wages in amounts
to be determined by the jury;

(C) that Plaintiff be awarded back pay, including prejudgment interest, and any other
benefits or seniority to which he may have been entitled or which she may have lost as a result of
the discrimination or retaliation or tortious conduct against her;

(D) _ that Plaintiff be awarded compensatory and liquidated damages pursuant to 29
U.S.C. Section 2617(a), 42 U.S.C. Section 12101 et. seq., 42 U.S.C. 2000 et. seq., La.R.S.
23:301 et. seq., and La.R.S. 51:2256, La.R.S. 23:321 and La.R.S. 23:967;

(E) that Plaintiff be awarded the costs of this action, including attorneys’ fees,
pursuant to 29 U.S. C. Section 2617(a)(3), 42 U.S.C. Section 12101 et. seq., 42 U.S.C. 2000 et.
seq., La.R.S. 23:301 et. seg., and La.R.S. 51:2256, La.R.S. 23:321, La.R.S. 23:967 and any other

applicable state law;
Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 8 of 9

(F) for trial by jury for those matters triable to a jury; and
(G) _ that Plaintiff be awarded such other and further relief as the Court finds equitable,

just and proper.

Respectfully submitted,

DOWNER, JONES, MARINO & WILHITE
401 Market Street, Suite 1250

Shreveport, LA 71101

Tel: 318-213-4444

Fax: 318-213-4445

Allison A. Jones, Bar No. 16990

By:___/s/ Allison A. Jones
ATTORNEYS FOR PLAINTIFF

 
Case 3:20-cv-00043-BAJ-EWD Document1 01/21/20 Page 9 of 9

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF LOUISIANA

BATON ROUGE DIVISION
REBECCA ROGERS * CIVIL ACTION NO.
Vv. * JUDGE
COCA COLA BOTTLING COMPANY * MAGISTRATE
UNITED, INC JURY DEMAND
VERIFICATION

BEFORE ME, the undersigned Notary Public, personally came and appeared REBECCA
ROGERS, who did depose and state that she is the Plaintiff in the foregoing Complaint, that she
has read the Complaint, and that all of the allegations contained therein are true and correct to the

best of her knowledge, information and belief.

21. cea) ea et

REBECCA ROGERS
LA De GOBBNGYYW

SWORN TO AND SUBSCRIBED before me, Notary Public, this ‘UU-stDay of January,

2020.

NOTARY PUBLIC
(Cicrnka C, Aiecke%
[OA YQZ30

 

 
